

Exhibit 10.5
 


 
AMERICAN BILTRITE INC.
AMENDED AND RESTATED
1999 STOCK OPTION PLAN
FOR NON-EMPLOYEE DIRECTORS
 
Section 1.
General Purpose of Plan; Definitions.

 
The name of this plan is the American Biltrite Inc. Amended and Restated 1999
Stock Option Plan for Non-Employee Directors (the "Plan"). The purpose of the
Plan is to enable the Company (as defined below) to compensate non-employee
members of the Board (as defined below) and to provide incentives to such
members, which incentives are linked directly to increases in stockholder value
and will therefore inure to the benefit of all stockholders of the Company.
 
For purposes of the Plan, the following terms shall be defined as set forth
below:
 
(a)           "Board" means the Board of Directors of the Company.
 
(b)           "Code" means the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto.
 
(c)           "Committee" means the Compensation Committee of the Board, or any
other committee the Board may subsequently appoint to administer the Plan. The
Committee shall be composed entirely of directors who meet the qualifications
referred to in Section 2 of the Plan. If at any time no Committee shall be in
office, then the functions of the Committee specified in the Plan shall be
exercised by the Board.
 
(d)           "Company" means American Biltrite Inc., a corporation organized
under the laws of the State of Delaware, or any successor corporation.
 
(e)           "Fair Market Value" shall mean, with respect to Stock or other
property, the fair market value of such Stock or other property determined by
such methods or procedures as shall be established from time to time by the
Committee. Unless otherwise determined by the Committee in good faith, the per
share Fair Market Value of Stock as of a particular date shall mean (i) the
closing sale price per share of Stock on the national securities exchange on
which the Stock is principally traded for the last preceding date on which there
was a sale of such Stock on such exchange, or (ii) if the shares of Stock are
then traded in an over-the-counter market, the average of the closing bid and
asked prices for the shares of Stock in such over-the-counter market for the
last preceding date on which there was a sale of such Stock in such market, or
(iii) if the shares of Stock are not then listed on a national securities
exchange or traded in an over-the-counter market, such value as the Committee,
in its sole discretion, shall determine.
 
(f)           "Nonqualified Stock Option" means any Stock Option that is not an
"incentive stock option" within the meaning of Section 422 of the Code.
 
(g)           "Plan" has the meaning set forth in the first paragraph hereof.
 
(h)           "Securities Act" means the Securities Act of 1933, as amended.
 
(i)           "Stock" means the Company's presently authorized Common Stock, par
value $0.01 per share, except as this definition may be modified pursuant to
Section 3 hereunder to include shares which are substituted for, or represent
adjustments to, the Company's Common Stock, par value $0.01 per share, or other
Stock.
 

 
1
 
 

(j)           "Stock Option" means any option to purchase shares of Stock
granted pursuant to Section 5.
 
Section 2.
Administration.

 
The Plan shall be administered by a Committee of not less than two persons, who
shall be appointed by the Board and who shall serve at the pleasure of the
Board.
 
Section 3.
Stock Subject to Plan; Substitutions and Adjustments

 
The total number of shares of Stock reserved and available for issuance under
the Plan shall be 100,000. Such shares may consist, in whole or in part, of
authorized and unissued shares or treasury shares.
 
In the event of any merger, reorganization, consolidation, recapitalization,
Stock dividend or other change in corporate structure affecting the Stock, a
substitution or adjustment shall be made in (a) the aggregate number and kind of
shares reserved and available for issuance under the Plan and (b) the number and
option price of shares subject to outstanding Stock Options granted under the
Plan as may be determined by the Committee, provided that the number of shares
subject to any award shall always be a whole number.
 
Section 4.
Eligibility.

 
Each non-employee member of the Board shall receive Nonqualified Stock Options
in accordance with the provisions of Section 5.
 
Section 5.
Stock Options.

 
(a)           Stock Options shall be granted in the following manner:
 
(i)           On July 1, 1999, each non-employee member of the Board shall be
granted a Nonqualified Stock Option to purchase 1,000 shares of Stock;
 
(ii)           On each July 1 thereafter during the term of the Plan, each
non-employee member of the Board shall be granted a Nonqualified Stock Option to
purchase 500 shares of Stock; and
 
(iii)           Each new non-employee member of the Board who has not previously
been a non-employee member of the Board during the term of the Plan shall be
granted, on the date he or she is elected to the Board during the term of the
Plan, a Nonqualified Stock Option to purchase 1,000 shares of Stock.
 
(b)           Stock Options granted under the Plan shall be subject to the terms
and conditions set forth below.
 
(i)           The exercise price per share of Stock purchasable under such Stock
Options shall be 100% of the Fair Market Value of the Stock on the date of
grant.
 
(ii)           Such options shall be exercisable commencing on the date which is
6 months after the date of grant by payment in full of the exercise price in
cash, certified or cashier's check or delivery of Stock certificates endorsed in
blank or accompanied by executed stock powers with signatures guaranteed by a
national bank or trust company or a member of a national securities exchange.
For these purposes, the Stock shall be valued at the Fair Market Value on the
date of exercise. Payment of the exercise price with certificates evidencing
shares of Stock as provided above shall not increase the number of shares
available for the grant of Stock Options under the Plan.
 
(iii)           Each Stock Option shall cease to be exercisable on the date that
is ten years following the date of grant.
 

 
2
 
 

(iv)           The aggregate number of shares of Stock that may be granted to
any non-employee member of the Board pursuant to the Plan may not exceed 50,000
shares.
 
(v)           No Stock Options shall be transferable by the recipient otherwise
than by will or by the laws of descent and distribution, and all Stock Options
shall be exercisable, during the recipient's lifetime, only by the recipient or
the recipient's guardian or legal representative.
 
(c)           Each recipient of a Stock Option shall enter into a stock option
agreement with the Company, which agreement shall set forth, among other things,
the exercise price of the option, the term of the option and provisions
regarding exercisability of the option granted thereunder, which provisions
shall not be inconsistent with the terms set forth herein.
 
Section 6.
Amendment and Termination.

 
The Board may amend, alter, modify or discontinue the Plan at any time, provided
that the Board may not amend or alter the provisions of the Plan relating to the
amount, price and timing of awards more than once every six months, other than
to comport with changes in the Code, or the rules thereunder, or the Employee
Retirement Income Security Act of 1974, as amended, or the rules thereunder.
 
Section 7.
Unfunded Status of Plan.

 
The Plan is intended to constitute an "unfunded" plan for incentive
compensation. With respect to any payments not yet made to a recipient by the
Company, nothing contained herein shall give any such recipient any rights that
are greater than those of a general creditor of the Company.
 
Section 8.
General Provisions.

 
(a)           The Plan and the rights of all persons claiming hereunder shall be
construed and determined in accordance with the laws of the State of Delaware
without giving effect to the choice of laws principles thereof.
 
(b)           The obligation of the Company to sell or deliver shares with
respect to Stock Options granted under the Plan shall be subject to all
applicable laws, rules and regulations, including all applicable federal and
state securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee. Moreover,
each Stock Option is subject to the requirement that, if at any time the
Committee determines, in its absolute discretion, that the listing, registration
or qualification of shares issuable pursuant to a Stock Option is required by
any securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of a Stock Option, or the
issuance of shares thereunder, no Stock Options shall be granted or shares
issued, in whole or in part, unless such listing, registration, qualification,
consent or approval has been effected or obtained, free of any conditions, as
acceptable to the Committee. In the event that the issuance or disposition of
shares acquired pursuant to a Stock Option is not covered by a then current
registration statement under the Securities Act and is not otherwise exempt from
such registration, such shares shall be restricted against transfer to the
extent required by the Securities Act or regulations thereunder, and the
Committee may require the holder of a Stock Option receiving shares pursuant to
that Stock Option, as a condition precedent to receipt of such shares, to make
such representations as the Committee deems appropriate, including without
limitation a representation to the Company in writing that the shares acquired
by such Stock Option holder are acquired for investment only and not with a view
to distribution.
 
(c)           Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases. The adoption of the
Plan shall not confer upon any member of the Board any right to continued
membership on such Board.
 

 
3
 
 

(d)           Each recipient of a Stock Option shall, no later than the date as
of which the value of a Stock Option first becomes includible in the gross
income of such recipient for federal income tax purposes, pay to the Company, or
make arrangements satisfactory to the Committee regarding payment of, any
federal, state, or local taxes of any kind required by law to be withheld with
respect to the award. The obligations of the Company under the Plan shall be
conditional on such payment or arrangements and the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the recipient.
 
(e)           No member of the Board or the Committee, nor any officer or
employee of the Company acting on behalf of the Board or the Committee, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Board or the
Committee and each and any officer or employee of the Company acting on their
behalf shall, to the extent permitted by law, be fully indemnified and protected
by the Company in respect of any such action, determination or interpretation.
 
Section 9.
Effective Date of Plan.

 
The effective date of the Plan is July 1, 1999.
 
Section 10.
Term of Plan.

 
No Stock Option shall be granted pursuant to the Plan on or after July 1, 2019,
but Stock Options previously granted may extend beyond that date.
 

 
4
 
 
